Exhibit 10.1

 

 

 

 

July 13, 2012

 

 

Mr. Edward B. Connelly

207 Sanford Avenue

Catonsville, Md. 21228

 

 

Dear Ed,

 

On behalf of The Bank of Glen Burnie and the Board of Directors, it is my
pleasure to offer you the position of Chief Operating Officer/Senior Vice
President, reporting to me. This position has an annual salary of $165,000.00,
which will be paid to you on a bi-weekly basis (less withheld taxes as required
by law and such other amounts as you authorize in writing to be deducted).

 

Your initial annual incentive compensation target and maximum bonus for 2012
will be up to 7.5% of your base earnings. The bonus plan for 2012 and beyond,
should such a plan exist, is based upon the goals and objectives agreed to in
the performance development planning process with Michael Livingston.

 

Merit increases with The Bank of Glen Burnie are implemented on a common date in
November of each year for Senior Management. Evaluations and merit increases are
predicated upon performance during the preceding fiscal year.

 

The Bank will also provide a Term Life Insurance policy in the amount of
$200,000 subject to final underwriting.

 

Your annual leave for 2012 will be prorated and your leave entitlement will be
three (3) weeks. Effective January 1, 2013, you will be eligible for six (6)
weeks of annual leave for each year thereafter. Unused annual leave of no more
than 37.50 hours may be carried over to the next year.

 

As a full-time salaried employee, you are eligible to participate in the
following plans: Medical, Dental, Vision ,Short Term, Long Term Disability,
401(k), Group Term Life, Accidental Death and Dismemberment, Flexible Spending
Account and Annual Leave. Details of these plans will be communicated to you in
the orientation packet.

 

Your employment with The Bank of Glen Burnie is at-will and either party can
terminate the relationship at any time with or without notice. You acknowledge
that this offer letter represents the entire agreement between you and The Bank
of Glen Burnie. This offer letter does not constitute a contract of employment
for any period of time and constitutes the full commitments that have been
extended to you.

Should you have any questions please contact me at 410-768-8858. The skills and
knowledge you will bring with you will be a definite asset to our organization.
We look forward to having you join the Bank.

 

If you are in agreement with the above outline, kindly indicate your
understanding and acceptance of our offer by signing below and returning a copy
in the enclosed envelope within seven (7) days of receipt.

 

 

 

Sincerely,

 

/s/

 

Michael G. Livingston

President

 

 

 

 

 

I agree to the terms of the employment above.

 

 

                 /s/                                  

Edward B. Connelly

 

 

                 July 16, 2012                 

Date

 

 

                 August 27, 2012          

Employment Date

 



 

